DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
III. Pertinent Prosecution History	6
IV. Claim Status	7
V. Reissue Requirements	7
VI. Information Disclosure Statement(s)	9
VII. Claim Objections	9
VIII. Claim Interpretation	10
A.	Lexicographic Definitions	11
B.	35 U.S.C § 112 6th Paragraph	11
(1)	Functional Phrase – “Processor I”	12
(2)	Functional Phrase – “Processor II”	13
(3)	Functional Phrase – “Processor III”	18
(4)	Functional Phrase – “Processor IV”	23
(5)	Functional Phrase – “Processor V”	29
(6)	Functional Phrase – “Processor VI”	34
IX. Claim Rejections – 35 U.S.C. § 112	39
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	39
(1)	New Matter/Written Description	39
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	42
X. Claim Rejections – 35 U.S.C. § 251	46
A.	New Matter	46
XI. Double Patenting	47
A.	U.S. Reissue Application No. 15/614,343	48
B.	U.S. Reissue Application No. 15/941,034	54
C.	U.S. Reissue Application No. 15/898,840 & U.S. Patent No. 8,629,836	60
D.	U.S. Reissue Application No. 15/898,763 & U.S. Patent No. 7,414,611	68
E.	U.S. Reissue Application No. 15/898,717 & U.S. Patent No. 7,262,760	83
F.	U.S. Reissue Application No. 15/898,799 & U.S. Patent No. 8,072,424	101
G.	U.S. Reissue Application No. 15/898,887 & U.S. Patent No. 8,937,594	119
H.	U.S. Reissue Application No. 16/040,883 & U.S. Patent No. 7,489,298	128
I.	U.S. Reissue Application No. 16/040,920 & U.S. Patent No. 8,766,917	146
J.	U.S. Patent No. 7,239,301	157
K.	U.S. Patent No. 7,535,456	164
L.	U.S. Patent No. 7,236,156	173
M.	U.S. Patent No. 9,946,356	182
XII. Claim Rejections – 35 USC § 103	188
A.	Claims 1-3, 7-9, 13-15, 19 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).	189
B.	Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) as applied to claims 1-3, 7-9, 13-15, 19 and 21-26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).	218
XIII. Response to Arguments	221
A.	Priority	221
B.	Specification Objection(s)	221
C.	Drawings Objection(s)	221
D.	35 U.S.C. § 112 Rejections	222
E.	Obvious Double Patenting Rejections	222
F.	35 U.S.C. § 103 Rejections	222
XIV. Conclusion	224










Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 15/898,924 (“‘924 Reissue Application”) on 19 February 2018 for U.S. Application No. 14/563,314 ("‘314 Application"), filed 08 December 2014, now U.S. Patent No. 9.298.282 (“‘282 Patent”), issued 29 March 2016.
Based upon the Application Data Sheet filed on 19 February 2018 (“Feb 2018 ADS”), the Examiner finds that the ‘314 Application is a continuation U.S. Application No. 14/090,050 ("‘050 Application"), filed 26 November 2013, now U.S. Patent No. 8,937,594 (“‘594 Patent”), issued 20 January 2015, which is a continuation U.S. Application No. 13/304,854 ("‘854 Application"), filed 28 November 2011, now U.S. Patent No. 8,629,836 (“836 Patent”), issued 14 January 2014, which is a continuation of U.S. Application No. 12/188,595 ("‘595 Application"), filed 8 August 2008, now U.S. Patent No. 8,072,424 (“’424 Patent”), issued 06 December 2011, which is a continuation of U.S. Patent Application 11/820,517 ("‘517 Application"), filed 2 June 2007, now U.S. Patent No. 7,414,611 (“ ‘611 Patent”), issued 19 August 2008, which is a continuation of  U.S. Patent Application 11/640,677 ("‘677 Application"), filed 18 December 2006, now U.S. Patent No. 7,262,760 (“‘760 Patent”), issued 28 August 2007, which is a continuation of U.S. Patent Application 11/119,719 ("‘719 1  (“’571 Prov Application”), filed 23 September 2004; and Provisional Application 60/566,444 (“’444 Prov Application”), filed 30 April 2004.
While the Examiner recognizes Applicant’s claim to domestic priority, the Examiner finds that the ‘444 Prov Application has insufficient support for the embodiments recited in independent claims 1, 7 and 13 and the later filed ’571 Prov Application does. Specifically, the Examiner finds that the ‘444 Prov Application is just an overview mathematical analysis document of the invention without sufficient disclosure to the structure and steps of independent claims 1, 7 and 13. 
Thus, if the currently listed proper claim of domestic priority was effective, the Examiner concludes that for examination purposes the instant ‘924 Reissue Application claims would be examined with the priority date of the ‘571 Prov Application, i.e., 23 September 2004.
However, the Examiner finds that the currently proper listing of claim priority is not the effective claim to domestic priority because the parent ‘050, ‘854, ‘595, ‘517 and ‘677 Applications of the respective ‘887, ‘840, ‘799, ‘763 and ‘717 RI Applications do not correctly list the domestic priority. In order for Applicant to attain the currently listed proper claim of domestic priority, the Examiner finds that Applicant must file a petition in the ‘887, ‘840, ‘799, ‘763 and ‘717 RI Applications to accept an unintentionally delayed claim (i) under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional applications and (ii) to indicate the current 2
Thus, the Examiner concludes that for examination purposes the instant ‘924 Reissue Application, the effective earliest domestic priority date for the ‘924 Reissue Application is the filing date of the parent ‘314 Application, i.e., 08 December 2014.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘924 Reissue Application on 19 February 2018.
On 19 February 2018, Applicant’s filing included an Application Data Sheet (“Feb 2018 ADS”) to correct the domestic priority of the ‘282 Patent. 3  
The Office issued a non-Final Office action on 15 July 2020 (“July 2020 Non-Final Office Action”). In particular, the July 2020 Non-Final Office Action provided rejections for claim 1-20 (“Rejected Claims”) under 35 U.S.C. §§ 103, 112 and Obvious Double Patenting.
On 15 December 2020, Applicant filed a “Response to Non-Final Office Action” (“Dec 2020 Applicant Response”). The Dec 2020 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“Dec 2020 Spec Amendment”), and “Amendments to the Claims”(“Dec 2020 Claim Amendment”) including: original claims 2, 3, 8, 9, 14 and 15; amended original claims 1, 7, 13 and 19; new claims 21-29; and canceled original claims 4-6, 10-12, 16-18 and 20. 

Claim Status
The Examiner finds that the claim status in the instant ‘924 Reissue Application is as follows:
Claim(s)	2, 3, 8, 9, 14 and 15			(Original)
Claim(s)	1, 7, 13 and 19				(Original and amended)
Claim(s)	21-29					(New)
Claim(s)	4-6, 10-12, 16-18 and 20		(Original and canceled)

Thus, the Examiner concludes that claims 1-3, 7-9, 13-15, 19 and 21-29 are pending (“Pending Claims”) in the instant ‘924 Reissue Application. Claims 1-3, 7-9, 13-15, 19 and 21-29 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘282 Patent is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘887 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement(s)
Applicant's Information Disclosure Statements, filed on 31 July 2020 (“July 2020 IDS”) has been received, and entered into the record. 

Claim Objections
The Dec 2020 Claim Amendment does not comply with 37 CFR 1.173(b)-(d), (g) and is objected to because: Applicant has provided insufficient explanation of support  in the ‘282 Patent for the amendments filed in the Dec 2020 Claim Amendment, as set forth in 37 CFR 1.173(c). Specifically, while the Response to Non-Final Office Action states “[s]upport for the amendments… may be found, for example, at…,” the Examiner finds this statement non-specific and hypothetical since “each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment.” (MPEP § 1453.II). In order to comply with 37 CFR 1.173, Applicant is required to provide more specific citations from the ‘282 Patent to support each specific claim amendment instead of large boiler plate sections of the ‘282 Patent.
Claims 1, 7 and 13 are objected to because of the following informalities: “… estimates of roll, pitch an heading …” in lines 25, 24 and 24, respectively, should read – estimates of roll, pitch and heading …–.
Claim 7 is objected to because of the following informalities: “… gesture associated with the motion of the 3D pointing device …” in line 34 should read – gesture associated with the intentional movement of the 3D pointing device …– in order to provide clear and consistent claim terminology throughout the clam set.
Claim 19 is objected to because of the following informalities: “The method of claim 13, said third data includes a value …” in lines 1-2 should read – The method of claim 13, wherein said third data includes a value …–. 
Claim 27 is objected to because of the following informalities: “The 3D pointing device of claim 1, wherein the processor is configured to process said first, second and third data into processed first, second and third data comprises the processor being configured to: …” in lines 1-2 should read –The 3D pointing device of claim 1, wherein the processor [further configured to:…– in order to provide clear and consistent claim terminology throughout the clam set.
Claims 28 and 29 are objected to because of the following informalities: “wherein processing, at said processor, said first, second and third data into processed first, second and third data comprises:…” in lines 1-2 should read – wherein said processing, at said processor, said first, second and third data into processed first, second and third data further comprises: …–. 
Appropriate correction is required.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless 
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  
35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"



The Examiner finds herein that claims 1-3, 21, 24 and 27 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

Functional Phrase – “Processor I”
A potential first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2, 3, 21, 24 and 27) which recites “a processor …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a processor configured to receive first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration,

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets the first step of invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. 

In light of the above, the Examiner finds that the term “processor…” is not a generic placeholder because specific structure is associated therewith. Thus, the Examiner concludes that FP1 does not meet invocation Prong (A).
Because Functional Phrase 1 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Processor II”
A second means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2, 3, 21, 24 and 27) which recites “a processor …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a processor configured to … process said first, second and third data into processed first, second and third data corresponding to intentional movement of said 3D pointing device introduced by a user

[emphasis added].


i.	3-Prong Analysis:  Prong (A)

Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a unit would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner finds that claimed function(s) is:
[P]rocess[ing] said first, second and third data into processed first, second and third data corresponding to intentional movement of said 3D pointing device introduced by a user

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
Applicant has directed the Examiner to portions of the ’444 Prov Application and U.S. Application No. 11/119987, now U.S. Patent No. 7,535,456 (“‘456 Patent”) for support. (See 
If the corresponding structure, material or acts are described in the specification in broad generic terms and the specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S. Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby incorporated by reference), Office personnel must review the description in the specification, without relying on any material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Default Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. Cir. 2005).

(MPEP § 2181.III; emphasis added). Under this guidance, the Examiner must not reference the “incorporated by reference” document for corresponding structure for Functional Phrase 2, however, instead must look to the ‘282 Patent disclosure alone. If Applicant desires to include disclosure from the either the the’444 Prov Application and/or the ‘456 Patent for support of a different claim interpretation, the Examiner finds that the inclusion of the “incorporated by reference” subject matter into the ‘282 Patent specification must include the amendment itself and a statement that the amendment does not contain new matter, as required by 37 CFR 1.57. (See MPEP §§ 608.01(p) and 2163.07(b)).
From this perspective, the Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘282 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.


Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.10-18; emphasis added);
A process model 600 which describes the general operation of 3D pointing devices according to exemplary embodiments of the present invention is illustrated in FIG. 5.

(Id. at c.8, ll.55-57; see Figure 5; emphasis added). In examination of Figure 5 of the ‘282 Patent below, 

    PNG
    media_image1.png
    631
    1124
    media_image1.png
    Greyscale
the Examiner finds that functionality blocks 604 and 616 of the process 600 generate converted data from raw sensor information into units of acceleration and/or angular rotation/velocity, respectively. (Id. at c.9, ll.7-10; c.10, ll.17-20; see Figure 5; emphasis added). 
a processor performing a conversion of raw sensor data information into units of acceleration and/or angular rotation/velocity.

Functional Phrase – “Processor III”
A third means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2, 3, 21, 24 and 27) which recites “a processor …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a processor configured to … determine an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘282 Patent does not define or otherwise use the term 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a unit would be required to perform the function recited in FP3.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner finds that claimed function(s) is:
[D]etermin[ing] an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference

Because FP3 recites the above recited functions, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 3. In fact, the Examiner finds that Functional Phrase 3 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 3	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘282 Patent discloses
a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘282 Patent at c.12, ll.61-66; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.10-18; emphasis added);
To simplify this discussion an exemplary processing system associated with a 3D pointing device is shown in FIG. 9, e.g., as described by more detail above. Therein, the handheld system senses motion using one or more sensors 901, e.g., rotational sensor(s), gyroscopes(s), accelerometer(s), magnetometer(s), optical sensor(s), camera(s) or any combination thereof. The sensors are then interpreted in block 902 to produce an estimate of the motion that occurred. The processing block 903 then translates the measured motion from the natural (body) reference frame of the device into the reference frame of the user. The movement is then mapped 904 into meaningful actions that are interpreted at block 905 forwarded to the system to produce a meaningful response, such as moving an on-screen cursor.

(53) Block 903 converts detected movement into the reference frame of the user instead of the reference frame of the device. Orientation may be represented by many different mathematically similar methods including Euler angles, a direction cosine matrix (DCM), or a unit quaternion. Position is generally represented as an offset from the coordinate system origin in a consistent unit including but not limited to meters, centimeters, feet, inches, and miles. In one exemplary embodiment described above, a 3D pointing device measures inertial forces including acceleration and rotational velocity. These forces are measured relative to the body of the device by sensors mounted therein. In order to convert the measured data into the user frame of reference, the device estimates both its position and its orientation.

(Id. at c.16, ll.39-52; see Figure 9; emphasis added). 


Pu=Rotate(Pb,Q)+Pdelta
Pu′=Rotate(Pb′,Q)
Pu″=Rotate(Pb″,Q)
Wu=Rotate(Wb,Q)
Wu′=Rotate(Wb′,Q)
where:

Rotate represents the quaternion rotation operator such that Rotate(A, Q) is equal to Q* A Q where Q* is the quaternion conjugate and the vector A is a quaternion with the complex component equal to A and the real component equal to 0;

Pu is the position in the user frame of reference;

Pb is the position in the device frame of reference;

′ represents the derivative. Therefore, Pu′ is the derivative of the position in the user frame of reference which is the velocity in the user frame of reference;

Wu is the angular velocity of the device in body angles in the user frame of reference;

Wb is the angular velocity of the device in body angles in the body frame of the device;

Pdelta is the difference between the origin of the user frame of reference and the body frame of reference in the user frame of reference coordinate system;

Q is the normalized rotation quaternion that represents the rotation from the body frame to the user frame. Since the rotation quaternion to rotate from the user frame to the body frame is Q*, we could replace Q with R* where R is the rotation from the user frame to the body frame. Note that Q can be represented in a number of equivalent forms including Euler angles and the direction cosine matrix (DCM), and the above equations may vary slightly in their equivalent forms based upon different representations of Q. FIG. 10 graphically illustrates the transformation from a body frame of reference to a user's frame of reference.

During operation, the device estimates Q in an implementation dependent manner to perform this transformation.

(Id. at c.16, l. 60 – c.17, l.36; see Figure 9; emphasis added). The Examiner finds that block 903 translates the measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms, one of which being direction cosine matrix (DCM).
Thus, in light of the portions of the ‘282 Patent cited above, the Examiner construes the structure for performing the claimed functions as a processor performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms.

Functional Phrase – “Processor IV”
A fourth means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2, 3, 21, 24 and 27) which recites “a processor …” or hereinafter “Functional Phrase 4” or “FP4.” The Examiner determines herein that FP4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a processor configured to … determine whether a distance between a position associated with said orientation from a previous position is above a threshold; and

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP4 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a unit would be required to perform the function recited in FP4.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP4 as the name of a sufficiently definite structure for performing the functions recited in FP4 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP4 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner finds that claimed function(s) is:
[D]etermin[ing] whether a distance between a position associated with said orientation from a previous position is above a threshold; and 

Because FP4 recites the above recited functions, the Examiner concludes that FP4 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 4, the Examiner finds that Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 4. In fact, the Examiner finds that Functional Phrase 4 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 4 meets invocation Prong (C).
Because Functional Phrase 4 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 4 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 4
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP4.
Applicant has directed the Examiner to portions of the ’444 Prov Application for support. (See Dec 2020 Applicant Response at § IV, p.3). The Examiner finds that Applicant suggests that since the’444 Prov Application is “incorporated by reference” that it provide supports for the corresponding structure of FP4. MPEP § 2181.III states,
If the corresponding structure, material or acts are described in the specification in broad generic terms and the specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S. Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby incorporated by reference), Office personnel must review the description in the specification, without relying on any material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Default Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. Cir. 2005).

(MPEP § 2181.III; emphasis added). Under this guidance, the Examiner must not reference the “incorporated by reference” document for corresponding structure for Functional Phrase 4, however, instead must look to the ‘282 Patent disclosure alone. If Applicant desires to include disclosure from the the’444 Prov Application for support of a different claim interpretation, the Examiner finds that the inclusion of the “incorporated by reference” subject matter into the ‘282 Patent specification must include the amendment itself and a statement that the amendment does not contain new matter, as required by 37 CFR 1.57. (See MPEP §§ 608.01(p) and 2163.07(b)).
From this perspective, the Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP4. In reviewing the original disclosure, the Examiner finds that the ‘282 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘282 Patent at c.12, ll.61-66; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.10-18; emphasis added);
A process model 600 which describes the general operation of 3D pointing devices according to exemplary embodiments of the present invention is illustrated in FIG. 5.

(Id. at c.8, ll.55-57; see Figure 5; emphasis added). In examination of Figure 5 of the ‘282 Patent below, 

    PNG
    media_image2.png
    625
    1124
    media_image2.png
    Greyscale
the Examiner finds that functionality block 608 performs operations to determine whether the 3D pointing device is either stationary or active. (Id. at c.9, ll.7-10; c.10, ll.17-20). Specifically, the’282 Patent states,
Stationary detection function 608, mentioned briefly above, can operate to determine whether the 3D pointing device 400 is, for example, either stationary or active (moving). This categorization can be performed in a number of different ways. One way, according to an exemplary embodiment of the present invention, is to compute the variance of the sampled input data of all inputs (x, y, z, αy, αz) over a predetermined window, e.g., every quarter of a second. This variance is then compared with a threshold to classify the 3D pointing device as either stationary or active.

(Id. at c.13, ll.51-60; see Figure 5; emphasis added). The Examiner finds that rotational and acceleration output values are compared over a predetermined window to create a variance value. The Examiner finds that this variance is then compared to a threshold to classify the 3D pointing device as either stationary or active. The Examiner further finds that the ‘282 Patent discloses analysis of the rotational and acceleration output values occurring in the frequency domain and comparing the variance of these values over a predetermined time to output variance thresholds. (Id. at c.13, l.62 – c.15, l.64). However, while the ‘282 Patent provides disclosure to a determining a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device, the Examiner finds insufficient disclosure to determining any positions of the 3D pointing device, determining a distance between a current position and a previous position, and comparing the determined distance to a threshold. Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘processor’ of Functional Phrase 4. Thus, the Examiner concludes that the function and ‘282 Patent fail to clearly link and associate corresponding structure to FP4.4

Moreover, from this perspective and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as a processor performing a determination of a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device.

Functional Phrase – “Processor V”
A fifth means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2, 3, 21, 24 and 27) which recites “a processor …” or hereinafter “Functional Phrase 5” or “FP5.” The Examiner determines herein that FP5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a processor configured to … on condition that said distance is above a threshold, determine a gesture associated with said intentional movement

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP5 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘282 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘282 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a unit would be required to perform the function recited in FP5.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP5 as the name of a sufficiently definite structure for th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP5 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner finds that claimed function(s) is:

on condition that said distance is above a threshold, [D]etermin[ing] a gesture associated with said intentional movement

Because FP5 recites the above recited functions, the Examiner concludes that FP5 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 5, the Examiner finds that Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 5. In fact, the Examiner finds that Functional Phrase 5 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 5 meets invocation Prong (C).
th paragraph.

	Corresponding structure for Functional Phrase 5
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP5.
Applicant has directed the Examiner to portions of the ’444 Prov Application for support. (See Dec 2020 Applicant Response at § IV, p.3). The Examiner finds that Applicant asserts that since the’444 Prov Application and the ‘456 Patent are “incorporated by reference” that they provide support for the corresponding structure of FP2. MPEP § 2181.III states,
If the corresponding structure, material or acts are described in the specification in broad generic terms and the specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S. Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby incorporated by reference), Office personnel must review the description in the specification, without relying on any material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to satisfy the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Default Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. Cir. 2005).

(MPEP § 2181.III; emphasis added). Under this guidance, the Examiner must not reference the “incorporated by reference” document for corresponding structure for Functional Phrase 5, however, instead must look to the ‘282 Patent disclosure alone. If Applicant desires to include disclosure from the the’444 Prov Application for support of a different claim interpretation, the Examiner finds that the inclusion of the “incorporated by reference” subject matter into the ‘282 
From this perspective, the Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP5. In reviewing the original disclosure, the Examiner finds that the ‘282 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘282 Patent at c.12, ll.61-66; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.10-18; emphasis added);
A process model 600 which describes the general operation of 3D pointing devices according to exemplary embodiments of the present invention is illustrated in FIG. 5.

(Id. at c.8, ll.55-57; see Figure 5; emphasis added). In examination of Figure 5 of the ‘282 Patent below, 

    PNG
    media_image2.png
    625
    1124
    media_image2.png
    Greyscale
the Examiner finds that functionality block 608 performs operations to determine whether the 3D pointing device is either stationary or active. (Id. at c.9, ll.7-10; c.10, ll.17-20). Specifically, the’282 Patent states,
Stationary detection function 608, mentioned briefly above, can operate to determine whether the 3D pointing device 400 is, for example, either stationary or active (moving). This categorization can be performed in a number of different ways. One way, according to an exemplary embodiment of the present invention, is to compute the variance of the sampled input data of all inputs (x, y, z, αy, αz) over a predetermined window, e.g., every quarter of a second. This variance is then compared with a threshold to classify the 3D pointing device as either stationary or active.

(Id. at c.13, ll.51-60; see Figure 5; emphasis added). As set forth supra, the Examiner finds insufficient disclosure in the ‘282 Patent to support Functional phrase 4 and is construing the structure for performing the claimed function as a processor performing a determination of a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device. Thus, since FP5 is based upon a determination in FP4, the Examiner concludes that the function and ‘282 Patent fail to clearly 5
Moreover, from this perspective and to advance prosecution by providing art rejections with respect to determining a gesture, the Examiner finds that the ‘282 Patent discloses
The processing block 903 then translates the measured motion from the natural (body) reference frame of the device into the reference frame of the user. The movement is then mapped 904 into meaningful actions that are interpreted at block 905 forwarded to the system to produce a meaningful response, such as moving an on-screen cursor.

(Id. at c.16, ll.32-38; emphasis added); and
For example, if the handheld device is being used to output gesture commands, the mapping can be performed first and then the gesture determined or the gesture can be determined first and then the mapping can be performed.

(Id. at c.19, ll.40-44; emphasis added).
Thus, in light of the portions of the ‘282 Patent cited above and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed functions a processor performing mapping the movement into actions and interpreting the actions operation when the condition of the 3D pointing device is in an active. 

Functional Phrase – “Processor VI”
A sixth means-plus-function phrase is recited in claim 27 which recites “a processor …” or hereinafter “Functional Phrase 6” or “FP6.” The Examiner determines herein that FP6 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 27 expressly recites:
the processor is configured to process said first, second and third data into processed first, second and third data comprises the processor being configured to:
integrate the first and second data to determine an angular position;
apply hysteresis of a calibrated magnitude to the angular position; and
take a derivative of the angular position to determine the processed first and second data.

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP6 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘282 Patent does not define or otherwise use the term “processor” and thus the specification of the ‘282 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a unit would be required to perform the function recited in FP6.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor…” in FP6 as the name of a sufficiently definite structure for performing the functions recited in FP6 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor…” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely 

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP6, the Examiner finds that claimed function(s) is:
[I]ntegrat[ing] the first and second data to determine an angular position;
[A]pply[ing] hysteresis of a calibrated magnitude to the angular position; and
[T]ak[ing] a derivative of the angular position to determine the processed first and second data

Because FP6 recites the above recited functions, the Examiner concludes that FP6 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 6, the Examiner finds that Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 6. In fact, the Examiner finds that Functional Phrase 6 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 6 meets invocation Prong (C).
Because Functional Phrase 6 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 6 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 6	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to 
From this perspective, the Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP6. In reviewing the original disclosure, the Examiner finds that the ‘282 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘282 Patent at c.12, ll.61-66; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.10-18; emphasis added);
A process model 600 which describes the general operation of 3D pointing devices according to exemplary embodiments of the present invention is illustrated in FIG. 5.

(Id. at c.8, ll.55-57; see Figure 5; emphasis added). In examination of Figure 5 of the ‘282 Patent below, 

    PNG
    media_image3.png
    626
    1124
    media_image3.png
    Greyscale
the Examiner finds that functionality blocks 604 and 616 of the process 600 generate converted data from raw sensor information into units of acceleration and/or angular rotation/velocity, respectively. (Id. at c.9, ll.7-10; c.10, ll.17-20; see Figure 5; emphasis added). In addition, the Examiner finds that block 626 receives the processed first and second rotational data from block 620 to further process the processed first and second rotational data. To support the Examiner’s position, the Examiner fins that the ‘282 Patent states,
Exemplary post-processing can include compensation for various factors such as human tremor. Although tremor may be removed using several different methods, one way to remove tremor is by using hysteresis. The angular velocity produced by rotation function 620 is integrated to produce an angular position. Hysteresis of a calibrated magnitude is then applied to the angular position. The derivative is taken of the output of the hysteresis block to again yield an angular velocity.

(Id. at c.12, ll.50-57).  
Thus, in light of the portions of the ‘282 Patent cited above, the Examiner construes the structure for performing the claimed functions as a processor performing: an integration of the processed first and second angular velocities to produce first and second angular positions; an application of a hysteresis of a calibrated magnitude to the first and second angular positions; and a derivative of the hysteresis applied first and second angular positions to attain post-processed first and second angular velocities.

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 1-3, 7-9, 13-15, 19 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claims 1, 7 and 13, the Examiner finds that amended patent claim 1 recites,
determine whether a distance between a position associated with said orientation from a previous position is above a threshold; and
on condition that said distance is above a threshold, determine a gesture associated with said intentional movement

(‘924 Reissue Application, amended claim 1 emphasis added); amended patent claim 7 recites,
determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and
on condition that said distance is above a threshold, determining by said processor, a gesture associated with said intentional movement

(‘924 Reissue Application, amended claim 7 emphasis added); and amended patent claim 13 recites,
determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and
on condition that said distance is above a threshold, determining by said processor, a gesture associated with said intentional movement

(‘924 Reissue Application, amended claim 13 emphasis added). The Examiner finds that rotational and acceleration output values are compared over a predetermined window to create a variance value. (‘282 Patent at c.13, ll.51-60; see Figure 5; emphasis added).The Examiner finds that this variance is then compared to a threshold to classify the 3D pointing device as either stationary or active. The Examiner further finds that the ‘282 Patent discloses analysis of the rotational and acceleration output values occurring in the frequency domain and comparing the variance of these values over a predetermined time to output variance thresholds. (Id. at c.13, l.62 – c.15, l.64). However, while the ‘282 Patent provides disclosure to a determining a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device, the Examiner finds insufficient disclosure to determining any positions of the 3D pointing device, determining a distance between a current position and a previous position, and comparing the determined distance to a threshold.
determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining by said processor, a gesture associated with said intentional movement. (Emphasis added).
Claims 2, 3, 8, 9, 14, 15, 19 and 21-29 are similarly rejected based on their dependency from independent claims 1, 7 and 13.

Claims 27-29 recite variations of “wherein processing, at said processor, said first, second and third data into processed first, second and third data comprises: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data.” The Examiner finds that the ‘282 Patent has insufficient disclosure to support the claim requirement. To support the Examiner’s position, the Examiner finds that preceding claims 1, 7 and 13 perform a “determination” step that utilizes the “processed first, second and third data” from the “processing” step and a “quaternion” to provide an orientation. The Examiner finds that the ‘282 Patent discloses this resulting orientation as being first and second velocities that are rotated between the body frame of reference and an inertial frame of reference. (‘282 Patent at c.12, ll.28-28; c.16, l.8 – c.18, l.15; see Figures 5, 9). Here, the Examiner finds that the ‘282 Patent discloses the rotated first and second velocities as being post-processed, not the processed first and second velocities being post processed.
to process said first, second and third data into processed first, second and third data comprises the processor being configured to: integrate the first and second data to determine an angular position; apply hysteresis of a calibrated magnitude to the angular position; and take a derivative of the angular position to determine the processed first and second data.  (Emphasis added).

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-9, 13-15, 19 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  
Claim 1 recites the limitation: “a threshold” twice in lines 33-34; claim 7 recites the limitation: “a threshold” twice in lines 32-33; and claim 13 recites the limitation: “a threshold” twice in lines 33-34. It is unclear and indefinite to whether the “thresholds” in each claim are the same threshold or separate thresholds. Further clarification is required.
Claims 2, 3, 8, 9, 14, 15, 19 and 21-29 are similarly rejected based on their dependency from independent claims 1, 7 and 13.

Claim 13 recites the limitation “obtaining, at a processor, first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration” in lines 2-3; and the limitation “receiving, at said processor, said first, second and third data” in line 12. The Examiner finds it unclear and indefinite to the difference between a processor obtaining first, second and third data and a processor receiving first, second and third data. Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirement.
Claims 14, 15, 19, 23, 26 and 29 are similarly rejected based on their dependency from independent claim 13.

Claims 24-26 recite the limitation "the angular position" in line 1. There is insufficient antecedent basis for these limitations in the claims.

 Claims 27-29 recite variations of “wherein processing, at said processor, said first, second and third data into processed first, second and third data comprises: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data.” First, the Examiner finds it unclear and indefinite to whether this “processing” is the same “processing” that is recited in preceding claims 1, 7 and 13. Further clarification is required. The Examiner finds that the claims will be examined as such.
620, providing re-oriented processed first and second velocities for post processing. (Id.; see Figure 5). Further clarification is required.

Claims 1-3, 21, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, claim elements “processor” (i.e., FP4, FP5) are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “processor,” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘282 Patent’s written description fails to disclose the corresponding supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2, 3, 21, 24 and 27 are similarly rejected based on their dependency from independent claim 1.



The Examiner finds that because claims 1-3, 7-9, 13-15, 19 and 21-29 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections – 35 U.S.C. § 251
New Matter
Claims 1-3, 7-9, 13-15, 19 and 21-29 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a handheld pointing device with the claims requirements as set forth above. (See § IX.A.(1) supra for further explanation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  

U.S. Reissue Application No. 15/614,343
Claims 1-3, 13-15, 19, 21, 23, 24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 41, 41, 25, 25, 25, 25, 41, 25, 41 and 25, respectively, (“‘343 ODP Claims”) of copending reissue Application No. 15/614,343 (“‘343 RI Application”) in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 13, 19, 21, 23, 24 and 26, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 13, 19, 21, 23, 24 and 26 are identical or similar and/or covered by the ‘343 ODP Claims. The Examiner finds that claims 1, 13, 19, 21, 23, 24 and 26 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘343 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 13, 19, 21, 23, 24 and 26 of the ‘924 Reissue Application and the ‘343 ODP Claims are not exactly the same, the Examiner finds that claims 1, 13, 19, 21, 23, 24 and 26 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘343 ODP Claims.
‘343 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘343 ODP Claims. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Similarly, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of ‘343 ODP Claims and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).6 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘343 ODP Claims, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘343 ODP Claims of the copending ‘343 RI Application in view of in view of Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 13-15, 19, 21, 23, 24 and 26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).7
This is a provisional nonstatutory double patenting rejection.

U.S. Reissue Application No. 15/941,034
Claims 1-3, 7-9, 21, 22, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 28, 28, 37, 37, 37, 28, 37, 28 and 37, respectively, (“‘034 ODP Claims”) of copending Application No. 15/941,034 (“‘034 Application”) in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 7, 21, 22, 24 and 25, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 7, 21, 22, 24 and 25 are identical or similar and/or covered by the ‘034 ODP Claims. The Examiner finds that claims 1, 7, 21, 22, 24 and 25 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘034 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 7, 21, 22, 24 and 25 of the ‘924 Reissue Application and the ‘034 ODP Claims are not exactly the same, the Examiner finds that claims 1, 7, 21, 22, 24 and 25 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘034 ODP Claims.
The Examiner finds that the ‘034 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of 
However, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
Kirkland into the device and method of the ‘034 ODP Claims. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more 
Similarly, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said Marvit into the system and method of ‘034 ODP Claims and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 8 and 9, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).8 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of ‘034 ODP Claims, Kirkland and Marvit.
Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘034 ODP Claims of the copending ‘034 Application in view of in view of Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 21, 22, 24 and 25 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).9
This is a provisional nonstatutory double patenting rejection.

U.S. Reissue Application No. 15/898,840 & U.S. Patent No. 8,629,836
Claims 1-3, 13-15, 19, 21, 23, 24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40, 40, 40, 33, 33, 33, 33, 40, 33, 40 and 33, respectively, (“‘840 ODP Claims”) of copending reissue Application No. 15/898,840 (“‘840 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),10 Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 13, 19, 21, 23, 24 and 26, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 13, 19, 21, 23, 24 and 26 are identical or similar and/or covered by the ‘840 ODP Claims. The Examiner finds that claims 1, 13, 19, 21, 23, 24 and 26 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘840 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 13, 19, 21, 23, 24 and 26 of the ‘924 Reissue Application and the ‘840 ODP Claims are not exactly the same, the Examiner finds that claims 1, 13, 19, 21, 23, 24 and 26of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘840 ODP Claims.
The Examiner finds that the ‘840 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes; determining, by a processor, an orientation of said 3D pointing device between said 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
Ide into the device and method of the ‘840 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘840 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining Marvit into the system and method of ‘840 ODP Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).11 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and Marvit into the device and method of ‘840 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 13-15, 19, 21, 23, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40, 40, 40, 33, 33, 33, 33, 40, 33, 40 and 33, respectively, (“‘836 ODP Claims”) of U.S. Patent No. 8,629,836 (“‘836 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”). 12 13


Claims 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the copending ‘840 RI Application in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),14 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 13-15, 19, 21, 23, 24 and 26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).15
This is a provisional nonstatutory double patenting rejection.
Claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP Claims of the ‘836 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),16 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 13-15, 19, 21, 23, 24 and 26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).17

U.S. Reissue Application No. 15/898,763 & U.S. Patent No. 7,414,611
Claims 1-3, 7-9, 13-15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 41, 41, 80, 80, 80, 23, 23, 23 and 26, respectively, (“‘763 ODP Claims”) of copending reissue Application No. 15/898,763 (“‘763 RI Application”) in view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 7, 13 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 7, 13 and 19 are identical or similar and/or covered by the ‘763 ODP Claims. The Examiner finds that claims 1, 7, 13 and 19 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘763 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 7, 13 and 19 of the ‘924 Reissue Application and the ‘763 ODP Claims are not exactly the same, the Examiner finds that claims 1, 7, 13 and 19 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘763 ODP Claims.
The Examiner finds that the ‘763 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the ‘763 ODP Claims.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).18 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘763 ODP Claims, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)


Claims 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘763 ODP Claims of the copending ‘763 RI Application in view of in view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 13-15 and 19 above, and further in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”).19
The Examiner finds that the ‘763 ODP Claims and Marvit discloses all the limitations, as set forth above, except for specifically calling for the first/second Coriolis vibratory gyroscope comprises a first/second resonating mass attached to a frame, wherein said first/second resonating mass resonates relative to said first/second axes, and wherein displacement of said first/second resonating mass is measured using a Coriolis acceleration effect to generate said first/second data.
However, motion detection device comprising a first/second Coriolis vibratory gyroscope comprises a first/second resonating mass attached to a frame, wherein said first/second resonating mass resonates relative to said first/second axes, and wherein displacement of said first/second resonating mass is measured using a Coriolis acceleration effect to generate said first/second data is known in the art. The Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘763 ODP Claims and Marvit. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘763 ODP Claims of the copending ‘763 RI Application in view of in view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 13-15 and 19 above, and further in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
The Examiner finds that the ‘763 ODP Claims and Marvit discloses all the limitations, as set forth above, except for specifically calling for the angular position being represented as a quaternion.
However, motion detection device comprising the angular position being represented as a quaternion is known in the art. In this regard, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the‘763 ODP Claims and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
This is a provisional nonstatutory double patenting rejection.

Claims 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘763 ODP Claims of the copending ‘763 RI Application in view of in view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 13-15 and 19 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).20
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7-9, 13-15, 19 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54, 54, 54, 95, 95, 95, 38, 38, 38, 26, 54, 95, 38, 54, 95 and 38, respectively, (“‘611 ODP Claims”) of U.S. Patent No. 7,414,611 (“‘611 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),21 Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 7, 13 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 7, 13 and 19 are identical or similar and/or covered by the ‘611 ODP Claims. The Examiner finds that claims 1, 7, 13 and 19 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘611 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 7, 13 and 19 of the ‘924 Reissue Application and the ‘611 ODP Claims are not exactly the same, the Examiner finds that claims 1, 7, 13 and 19 of the ‘924 Reissue ‘611 ODP Claims.
The Examiner finds that the ‘611 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device and method of the ‘611 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
Marvit into the device and method of the ‘611 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘611 ODP Claims, Ide, and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
Marvit into the system and method of the‘611 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 8, 9, 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).22 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
Marvit into the device and method of the ‘611 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claims 21-23, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating Ide into the device and method of the ‘611 ODP Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 24-26, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the‘611 ODP Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

Claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘611 ODP Claims of the ‘611 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),23 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 13-15, 19 and 21-26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).24

U.S. Reissue Application No. 15/898,717 & U.S. Patent No. 7,262,760
Claims 1-3, 7-9, 21, 22, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 22, 22, 51, 51, 51, 22, 51, 22 and 51, respectively, (“‘717 ODP Claims”) of copending reissue Application No. 15/898,717 (“‘717 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),25 Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1 and 7, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending ‘717 ODP Claims. The Examiner finds that claims 1 and 7 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘717 ODP Claims, just somewhat broader and narrower. In addition, where claims 1 and 7 of the ‘924 Reissue Application and the ‘717 ODP Claims are not exactly the same, the Examiner finds that claims 1 and 7 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘717 ODP Claims.
The Examiner finds that the ‘717 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device and method of the ‘717 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said Kirkland into the device and method of the ‘717 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘717 ODP Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 8, and 9, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).26 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘717 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claims 21 and 22, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘717 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 24 and 25, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the ‘717 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
This is a provisional nonstatutory double patenting rejection.

Claims 27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP Claims of the copending ‘717 RI Application in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),27 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 21, 22, 24 and 25 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).28
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7-9, 21, 22, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 7, 7, 52, 52, 52, 7, 52, 7 and 52, respectively, (“‘760 ODP Claims”) of U.S. Patent No. 7,262,760 (“‘760 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),29 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1 and 7, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1 and 7 are identical or similar and/or covered by the ‘760 ODP Claims. The Examiner finds that claims 1 and 7 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘760 ODP Claims, just somewhat broader and narrower. In addition, where claims 1 and 7 of the ‘924 Reissue Application and the ‘760 ODP Claims are not exactly the same, the Examiner finds that claims 1 and 7 of the ‘924 Reissue Application would be obvious ‘760 ODP Claims.
The Examiner finds that the ‘760 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes measuring rotation in angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity as described by Ide into the device and method of the ‘760 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘760 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘760 ODP Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 8 and  9, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; 30 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘760 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claims 21 and 22, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘760 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 24 and 25, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
Kirkland into the device and method of the ‘760 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘760 ODP Claims of the ‘760 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),31 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 21, 22, 24 and 25 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).32

U.S. Reissue Application No. 15/898,799 & U.S. Patent No. 8,072,424
Claims 1-3, 7-9, 13-15, 19 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 17, 17, 58, 58, 58, 95, 95, 95, 83, 17, 58, 95, 17, 58 and 95, respectively, (“‘799 ODP Claims”) of copending reissue Application No. 15/898,799 (“‘799 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),33 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 7, 13 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 7, 13 and 19 are identical or similar and/or covered by the ‘799 ODP Claims. The Examiner finds that claims 1, 7, 13 and 19 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘799 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 7, 13 and 19 of the ‘924 Reissue Application and the ‘799 ODP Claims are not exactly the same, the Examiner finds that claims 1, 7, 13 and 19 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘799 ODP Claims.
The Examiner finds that the ‘799 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the first and second rotational sensors being first and second Coriolis vibratory gyroscopes; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device and method of the ‘799 ODP Claims. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
Kirkland into the device and method of the ‘799 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more 
Moreover, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said Marvit into the system and method of the‘799 ODP Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 8, 9, 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).34 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘799 ODP Claims, Ide, Kirkland and Marvit.
Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claims 21-23, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘799 ODP Claims, Ide, Kirkland and Marvit. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 24-26, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the799 ODP Claims, Ide, Kirkland and Marvit
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
This is a provisional nonstatutory double patenting rejection.

Claims 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP Claims of the copending ‘799 RI Application in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),35 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 13-15, 19 and 21-26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).36
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7-9, 13-15, 19 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 17, 17, 58, 58, 58, 1, 1, 1, 83, 17, 58, 1, 17, 58 and 1, respectively, (“‘424 ODP Claims”) of U.S. Patent No. 8,072,424 (“‘424 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),37 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”)
With respect to the limitations of claims 1, 7, 13 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 7, 13 and 19 are identical or similar and/or covered by the ‘424 ODP Claims. The Examiner finds that claims 1, 7, 13 and 19 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘424 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 7, 13 and 19 of the ‘924 Reissue Application and the ‘424 ODP Claims ‘424 ODP Claims.
The Examiner finds that the ‘424 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the first and second rotational sensors being first and second Coriolis vibratory gyroscopes; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device and method of the ‘424 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘424 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘424 ODP Claims, Ide, and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘424 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 8, 9, 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).38 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘424 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claims 21-23, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
Ide into the device and method of the ‘424 ODP Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 24-26, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a Kirkland into the device and method of the‘424 ODP Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

Claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘424 ODP Claims of the ‘424 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),39 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 13-15, 19 and 21-26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).40

U.S. Reissue Application No. 15/898,887 & U.S. Patent No. 8,937,594
Claims 1-3, 13-15, 19, 21, 23, 24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 10, 10, 16, 16, 16, 16, 10, 16, 10 and 16, respectively, (“‘887 ODP Claims”) of copending reissue Application No. 15/898,887 (“‘887 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),41 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 13 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 13 and 19 are identical or similar and/or covered by the ‘887 ODP Claims. The Examiner finds that claims 1, 13 and 19 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘887 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 13 and 19 of the ‘924 Reissue Application and the ‘887 ODP Claims are not exactly the same, the Examiner finds that claims 1, 13 and 19 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘887 ODP Claims.
The Examiner finds that the ‘887 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes measuring rotation in angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory Ide into the device and method of the ‘887 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘887 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. 
Moreover, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is Marvit into the system and method of the‘887 ODP Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).42 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and Marvit into the device and method of the ‘887 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claims 21 and 23, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the Ide into the device and method of the ‘887 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 24 and 26, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the ‘887 ODP Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other 
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 13-15, 19, 21, 23, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 10, 10, 16, 16, 16, 16, 10, 16, 10 and 16, respectively, (“‘594 ODP Claims”) of U.S. Patent No. 8,937,594 (“‘594 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),43 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”). 44

Claims 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the copending ‘887 RI Application in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),45 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 13-15, 19 and 21-26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).46
This is a provisional nonstatutory double patenting rejection.
Claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),47 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 7-9, 13-15, 19 and 21-26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 48

U.S. Reissue Application No. 16/040,883 & U.S. Patent No. 7,489,298
Claims 1-3, 21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, respectively, (“‘883 ODP App Claims”) of copending reissue Application No. 16/040,883 (“‘883 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),49 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claim 1 and 21, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1 and 21 are identical or similar and/or covered by the ‘883 ODP App Claims. The Examiner finds that claims 1 and 21 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘883 ODP App Claims, just somewhat broader and narrower. In addition, where claims 1 and 21 of the ‘924 Reissue Application and the ‘883 ODP App Claims ‘883 ODP App Claims.
The Examiner finds that the ‘883 ODP App Claims disclose all the limitations, as set forth above, except for specifically calling for handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes measuring rotation in angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity as described by Ide into the device and method of the ‘883 ODP App Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘883 ODP App Claims and Ide. 
Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit  (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘883 ODP App Claims, Ide and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2 and 3, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 50 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘883 ODP App Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claim 24, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a Kirkland into the device and method of the ‘883 ODP App Claims, Ide, Kirkland and Marvit.
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, respectively, (“‘298 ODP App Claims”) of U.S. Patent No. 7,489,298 (“‘298 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),51 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”). 52

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘883 ODP App Claims of the copending ‘883 RI Application in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),53 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 21 and 24 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).54
This is a provisional nonstatutory double patenting rejection.
Claims 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘298 ODP App Claims of the ‘298 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),55 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 21 and 24 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 56


Claims 7-9, 22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35, respectively, (“‘883 ODP Proc Claims”) of copending reissue Application No. 16/040,883 (“‘883 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),57 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claim 7 and 22, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 7 and 22 are identical or similar and/or covered by the ‘883 ODP Proc Claims. The Examiner finds that claims 7 and 22 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘883 ODP Proc Claims, just somewhat broader and narrower. In addition, where claims 7 and 22 of the ‘924 Reissue Application and the ‘883 ODP Proc Claims are not exactly the same, the Examiner finds that claims 7 and 22 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘883 ODP Proc Claims.
The Examiner finds that the ‘883 ODP Proc Claims disclose all the limitations, as set forth above, except for specifically calling for handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes measuring rotation in angular velocity; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device and method of the ‘883 ODP Proc Claims. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘883 ODP Proc Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination 
Moreover, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a Kirkland into the device and method of the ‘883 ODP Proc Claims, Ide, and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘883 ODP Proc Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 8 and 9, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).58 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘883 ODP Proc Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, Id.)
With respect to the limitations of claim 25, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the‘883 ODP Proc Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
This is a provisional nonstatutory double patenting rejection.

Claims 7-9, 22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35, respectively, (“‘298 ODP Proc Claims”) of the ‘298 Patent in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),59 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”). 60
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘883 ODP Proc Claims of the copending ‘883 RI Application in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),61 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 7-9, 22 and 25 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).62
This is a provisional nonstatutory double patenting rejection.
Claims 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘298 ODP Proc Claims of the ‘298 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),63 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 7-9, 22 and 25 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 64

U.S. Reissue Application No. 16/040,920 & U.S. Patent No. 8,766,917
Claims 1-3, 13-15, 19, 21, 23, 24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 37, 37, 44, 44, 44, 44, 37, 44, 37 and 44, respectively, (“‘920 ODP Claims”) of copending reissue Application No. 16/040/920 (“‘920 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),65 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 1, 13 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 13 and 19 are identical or similar and/or covered by the ‘920 ODP Claims. The Examiner finds that claims 1, 13 and 19 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘920 ODP Claims, just somewhat broader and narrower. In ‘920 ODP Claims are not exactly the same, the Examiner finds that claims 1, 13 and 19 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘920 ODP Claims.
The Examiner finds that the ‘920 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device and method of the ‘920 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘920 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘920 ODP Claims, Ide, and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘920 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2, 3, 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).66 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘920 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claims 21 and 23, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
Ide into the device and method of the ‘920 ODP Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 24 and 26, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a Kirkland into the device and method of the‘920 ODP Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 13-15, 19, 21, 23, 24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 37, 37, 44, 44, 44, 44, 37, 44, 37 and 44, respectively, (“‘917 ODP Claims”) of U.S. Patent No. 8,766,917 (“‘917 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),67 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”). 68


Claims 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the copending ‘920 RI Application in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),69 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 13-15, 19, 21, 23, 24 and 26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).70
This is a provisional nonstatutory double patenting rejection.
Claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),71 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 13-15, 19, 21, 23, 24 and 26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 72

U.S. Patent No. 7,239,301
Claims 1-3, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, respectively, (“‘301 ODP Claims”) of U.S. Patent No. 7,239,301 (“‘301 Patent”) in view of Marvit et al. (U.S. Publication No. 2005/0212749) (“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”).
With respect to the limitations of claims 1 and 21, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1 and 21 are identical or similar and/or covered by the ‘301 ODP Claims. The Examiner finds that claims 1 and 21 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘301 ODP Claims, just somewhat broader and narrower. In addition, where claims 1 and 21 of the ‘924 Reissue Application and the ‘301 ODP Claims are not exactly the same, the Examiner finds that claims 1 and 21 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘301 ODP Claims.
The Examiner finds that the ‘301 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, 
However, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘301 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, Kirkland into the device and method of the ‘301 ODP Claims and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘301 ODP Claims, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 
With respect to the limitations of claims 2 and 3, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).73 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘301 ODP Claims, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claim 24, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the‘301 ODP Claims, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘301 ODP Claims of the ‘301 Patent in view of in view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and as applied to claims 1-3, 21 and 24 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 74

U.S. Patent No. 7,535,456
Claims 1-3, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18, respectively, (“‘456 ODP Claims”) of U.S. Patent No. 7,535,456 (“‘456 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),75 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1 and 21 are identical or similar and/or covered by the ‘456 ODP Claims. The Examiner finds that claims 1 and 21 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘456 ODP Claims, just somewhat broader and narrower. In addition, where claims 1 and 21 of the ‘924 Reissue Application and the ‘456 ODP Claims are not exactly the same, the Examiner finds that claims 1 and 21 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘456 ODP Claims.
The Examiner finds that the ‘456 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device and method of the ‘456 ODP Claims. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘456 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination 
Moreover, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a Kirkland into the device and method of the ‘456 ODP Claims, Ide, and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘456 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2 and 3, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).76 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘456 ODP Claims, Ide, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, Id.)
With respect to the limitations of claim 21, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘456 ODP Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claim 24, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the‘456 ODP Claims, Ide, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘456 ODP Claims of the ‘456 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”),77 Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) as applied to claims 1-3, 21 and 24 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 78

U.S. Patent No. 7,236,156
Claims 1-3, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, respectively, (“‘156 ODP Claims”) of U.S. Patent No. 7,236,156 (“‘156 Patent”) in view of Marvit et al. (U.S. Publication No. 2005/0212749) (“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”).
With respect to the limitations of claims 1 and 21, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1 and 21 are identical or similar and/or covered by the ‘156 ODP Claims. The Examiner finds that claims 1 and 21 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘156 ODP Claims, just somewhat broader and narrower. In addition, where claims 1 and 21 of the ‘924 Reissue Application and the ‘156 ODP Claims are not exactly the same, the Examiner finds that claims 1 and 21 of the ‘924 Reissue Application would be obvious ‘156 ODP Claims.
The Examiner finds that the ‘156 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by a processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
However, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘156 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Moreover, a motion detection device having a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device and method of the ‘156 ODP Claims and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
Furthermore, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device as described by Marvit into the system and method of the‘156 ODP Claims, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 2 and 3, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).79 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit teaches a 3D 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘156 ODP Claims, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claim 24, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the‘156 ODP Claims, Marvit and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other 
Furthermore, motion detection device having a processor determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device is known in the art. The Examiner finds that Marvit, for example, teaches a processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit teaches the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit teaches the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit teaches the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said Marvit into the system and method of the‘156 ODP Claims, Marvit and Kirkland.
A person of ordinary skill in the art would be motivated to provide the motion detection device determining whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device, since it provides a mechanism to account for small unintended movements. (Id. at ¶¶ 0067, 0159). ). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of in view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) and Kirkland et al. (U.S. Publication No. 2005/0212749) (“Kirkland”) and as applied to claims 1-3, 21 and 24 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 80

U.S. Patent No. 9,946,356
Claims 13-15, 19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, respectively, (“‘356 ODP Claims”) of U.S. Patent No. 9,946,356 (“‘356 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)81 and Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”).
With respect to the limitations of claims 13 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 13 and 19 are identical or similar and/or covered by the ‘356 ODP Claims. The Examiner finds that claims 13 and 19 of the ‘924 Reissue Application have essentially the same claim requirements as the ‘356 ODP Claims, just somewhat broader and narrower. In addition, where claims 13 and 19 of the ‘924 Reissue Application and the ‘356 ODP Claims are not exactly the same, the Examiner finds that claims 13 and 19 of the ‘924 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘356 ODP Claims.
The Examiner finds that the ‘356 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the handheld device being a 3D pointing device; the at least one sensor being first and second Coriolis vibratory gyroscopes; the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity; determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold; and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.
Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device and method of the ‘356 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a hand held device comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Marvit, for example, i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described by Marvit into the device and method of the ‘356 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity and at least one acceleration from which at least one angular velocity is capable of being determined, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 14 and 15, the Examiner finds that Marvit teaches a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).82 The Examiner finds that Marvit teaches a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23). The Examiner finds that Marvit 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described by Marvit into the device and method of the ‘356 ODP Claims, Ide and Marvit.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Marvit at ¶¶ 0038, 0058, 0060, 0081). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id.)
With respect to the limitations of claim 23, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
Ide into the device and method of the ‘‘356 ODP Claims, Ide and Marvit.
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘356 ODP Claims of the ‘356 Patent in view of in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)83 and Marvit et al. (U.S. Publication No. 2005/0212749) (“Marvit”) as applied to claims 13-15, 19 and 23 above, and further in view of Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
The Examiner finds that the ‘356 ODP Claims Ide and Marvit discloses all the limitations, as set forth above, except for specifically calling for the angular position being represented as a quaternion.
However, motion detection device comprising the angular position being represented as a quaternion is known in the art. In this regard, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43). In this light, the Examiner finds that Kirkland teaches a motion detection device in which the orientation is represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device and method of the ‘356 ODP Claims Ide and Marvit. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘356 ODP Claims of the ‘356 Patent in view of in view Ide et al. (U.S. Patent No. 5,598,187) (“Ide”)84 and Marvit et al. (U.S. Publication No. 2005/0212749) (“Marvit”) as applied to claims 13-15, 19 and 23 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242). 85

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-9, 13-15, 19 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 86 and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).
With respect to the limitations of claim 1, Marvit discloses
 [a] 3D pointing device comprising:

In this regard, the Examiner finds that Marvit discloses a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).
first and second Coriolis vibratory gyroscopes configured to measure rotation of said 3D pointing device about first and second axes of a body frame of reference and output first and second data;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 including at least one sensor (two accelerometers 24a, 24b) detecting translation and rotation with respect to two separate orthogonal axes and gyros 28a-28c detecting movement of the device. (Id. at ¶¶ 0043-0046, 0051, 0053, 0054, 0056, 0057, 0061; see Figures 1-4). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
Marvit discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device of Marvit. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id
a three-axis accelerometer configured to measure acceleration of said 3D pointing device in said body frame of reference and output third data representing said measured acceleration in units of acceleration, wherein said measured acceleration comprises an acceleration of said 3D pointing device due to gravity;

In this regard, the Examiner finds that Marvit discloses the motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0043).
a processor configured to: receive said first, second and third data;

As set forth supra, the Examiner finds that Functional Phrase 1 does not invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device that receives angular velocity and acceleration sensor information.
In this light, the Examiner finds that Marvit discloses the handheld device 10/31 comprising a motion detector 22 including a processor (combination processors 16/32) to receive and process information from at least accelerometers (24a-24c) and the gyros 28a-28c. (Id. at ¶¶ 0036-0038). 
[a processor configured to] … process said first, second and third data into processed first, second and third data corresponding to intentional movement of said 3D pointing device introduced by a user;

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘processor’ as simply a 
In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Id. at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5).
[a processor configured to] … determine an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference 

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing a translation of measured rotational and acceleration measured motion from the natural (body) reference frame of the device into the reference frame of the user with a quaternion rotation operator that utilizes a unit quaternion that may be based on several transforms.
In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the  (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
While Marvit discloses all the limitations as set forth above, Marvit and Ide is silent to the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference.
However, a motion detection system comprising a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
[a processor configured to] … determine whether a distance between a position associated with said orientation from a previous position is above a threshold;

As set forth supra, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(4) supra). The Examiner finds that the ‘processor’ as recited in claim 1 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor in the hand held device performing a determination of a variance of sensor output data over a period of time and comparing this determined variance to a threshold to ascertain a condition of the 3D pointing device. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
[a processor configured to] … on condition that said distance is above a threshold, determine a gesture associated with said intentional movement.

As set forth supra, the Examiner finds that Functional Phrase 5 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(5) supra). The Examiner finds that the ‘processor’ as recited in claim 1 is indefinite. (See § IX.B supra). In this regard and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor’ as a processor in the hand held device performing mapping the movement into actions and interpreting the actions operation when the condition of the 3D pointing device is in an active. Thus, the claims will be examined as such.
From this perspective, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

With respect to the limitations of claim 2, Marvit discloses
wherein said gesture is a command to a user interface.

In this regard, the Examiner finds that Marvit discloses a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23).

With respect to the limitations of claim 3, Marvit discloses
wherein said gesture controls movement of a cursor on a display device.

In this regard, the Examiner finds that Marvit discloses a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).

With respect to the limitations of claim 21, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein said first Coriolis vibratory gyroscope comprises a first resonating mass attached to a frame, wherein said first resonating mass resonates relative to said first axis, and wherein displacement of said at first resonating mass is measured using a Coriolis acceleration effect to generate said first data, wherein said second Coriolis vibratory gyroscope comprises a second resonating mass attached to a frame, wherein said second resonating mass resonates relative to said second axis, and wherein displacement of said at second resonating mass is measured using the Coriolis acceleration effect to generate said second data.

supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the Id.)

With respect to the limitations of claim 24, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the angular position is represented as a quaternion.

In this regard, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43).
In this light, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 7, Marvit discloses
 [a] method comprising:

In this regard, the Examiner finds that Marvit discloses a method that utilizes a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 
measuring, by first and second Coriolis vibratory gyroscopes, rotation of a 3D pointing device about first and second axes of a body frame of reference; 
generating by said first and second Coriolis vibratory gyroscopes, first and second data representing said measured rotation in units of angular velocity;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 including at least one sensor (two accelerometers 24a, 24b) detecting translation and rotation with respect to two separate orthogonal axes and gyros 28a-28c detecting movement of the device. (Id. at ¶¶ 0043-0046, 0051, 0053, 0054, 0056, 0057, 0061; see Figures 1-4). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
The Examiner finds that the Marvit discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device of Marvit. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
measuring, by a three-axis accelerometer, acceleration of said 3D pointing device in said body frame of reference;
generating, by said three-axis accelerometer, third data representing said measured acceleration in units of acceleration, wherein said measured acceleration comprises an acceleration of said 3D pointing device due to gravity;

In this regard, the Examiner finds that Marvit discloses the motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id
processing, by a processor, said first, second and third data into processed first, second and third data corresponding to intentional movement of said 3D pointing device introduced by a user;

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Id. at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5).
determining, by said processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said first, second and third data and a quaternion rotation operator based on a rotation quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference;

In this light, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
While Marvit discloses all the limitations as set forth above, Marvit and Ide is silent to the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane 
However, a motion detection system comprising a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system. (Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id
determining, by said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold;

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)
and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

  With respect to the limitations of claim 8, Marvit discloses
wherein said gesture is a command to a user interface.

In this regard, the Examiner finds that Marvit discloses a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23).

With respect to the limitations of claim 9, Marvit discloses
wherein said gesture controls movement of a cursor on a display device.

In this regard, the Examiner finds that Marvit discloses a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).

With respect to the limitations of claim 22, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein said first Coriolis vibratory gyroscope comprises a first resonating mass attached to a frame, wherein said first resonating mass resonates relative to said first axis, and wherein displacement of said at first resonating mass is measured using a Coriolis acceleration effect to generate said first data, wherein said second Coriolis vibratory gyroscope comprises a second resonating mass attached to a frame, wherein said second resonating mass resonates relative to said second axis, and wherein displacement of said at second resonating mass is measured using the Coriolis acceleration effect to generate said second data.

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)

With respect to the limitations of claim 25, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the angular position is represented as a quaternion.

In this regard, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43).
In this light, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

With respect to the limitations of claim 13, Marvit discloses
 [a] method for using a 3D pointing device comprising:

Marvit discloses a method that utilizes a 3D handheld device 10/31 to spatially control devices and systems. (Marvit at Abstract; ¶¶ 0006, 0034-0040, 0042-0046, 0051, 0053, 0054, 0055-0067, 0120-0121, 0123, 0125, 0127; see Figures 1-7).
obtaining, at a processor, first data in units of angular velocity, second data in units of angular velocity and third data in units of acceleration, wherein: said first and second data are output by first and second Coriolis vibratory gyroscopes and represent rotation of said 3D pointing device about first and second axes of a body frame of reference as measured by said first and second Coriolis vibratory gyroscopes: and said third data is output by a three-axis accelerometer and represents acceleration of said 3D pointing device in said body frame of reference as measured by said three-axis accelerometer, wherein said acceleration comprises an acceleration of said 3D pointing device due to gravity;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 comprising a motion detector 22 including a processor (combination processors 16/32) to receive and process information from at least accelerometers (24a-24c) and the gyros 28a-28c. (Id. at ¶¶ 0036-0038). The Examiner finds that Marvit discloses the motion detector 22 including at least one sensor (two accelerometers 24a, 24b) detecting translation and rotation with respect to two separate orthogonal axes and gyros 28a-28c detecting movement of the device. (Id. at ¶¶ 0043-0046, 0051, 0053, 0054, 0056, 0057, 0061; see Figures 1-4). In addition, the Examiner finds that Marvit specifically discloses an embodiment comprising three accelerometers and one or more gyros. (Id. at ¶ 0053).
In addition, the Examiner finds that Marvit discloses the motion controlled handheld device utilizing the three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that Id. at ¶ 0043).
The Examiner finds that the Marvit discloses all the limitations, as set forth above, except for specifically calling for the first and second rotational gyroscope sensors being first and second Coriolis vibratory gyroscopes.
However, a hand held device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes as described by Ide into the device of Marvit. 
A person of ordinary skill in the art would be motivated to provide first and second Coriolis vibratory gyroscopes, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a Id.)
receiving, at said processor, said first, second and third data;

In this regard, the Examiner finds that Marvit discloses the handheld device 10/31 comprising a motion detector 22 including a processor (combination processors 16/32) to receive and process information from at least accelerometers (24a-24c) and the gyros 28a-28c. (Id. at ¶¶ 0036-0038). 
processing, at said processor, said first, second and third data into processed first, second and third data corresponding to intentional movement of said 3D pointing device introduced by a user;

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Id. at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5).
determining, at said processor, an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference;

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at Marvit discloses the processor (combination processors 16/32) providing motion and orientation data (Id. at Abstract; ¶¶ 0131-0134; see Figure 16).
While Marvit discloses all the limitations as set forth above, Marvit and Ide is silent to the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference.
However, a motion detection system comprising a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference is known in the art. The Examiner finds that Kirkland, for example, teaches an inertial measurement unit (IMU) comprising of inertial sensors (i.e., accelerometers and gyroscopes) providing measurements to a processor to mathematically Kirkland at Abstract; ¶¶ 0004, 0006, 0007, 0012, 0021-0023, 0045-0046; see Figures 1-3). Specifically, the Examiner finds that Kirkland teaches an integrator 304 processing the gyroscope 104, 106, 108 signals to produce a navigational reference frame unit Quaternion in order to perform a coordinate transformation of sensor outputs with reference to the moving body into a north-east-down reference frame. (Id. at ¶¶ 0053-0063; see Figures 4, 5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, pitch an heading, respectively, of said 3D pointing device, and wherein said estimate of heading is based on an estimate of heading in said body frame of reference as described by Kirkland into the device of Marvit and Ide. 
A person of ordinary skill in the art would be motivated to incorporate the processor determining an orientation of said 3D pointing device between said body frame of reference and an inertial frame of reference by using said processed first, second and third data and a Quaternion rotation operator based on a rotation Quaternion that has an axis of rotation in a plane perpendicular to gravity, wherein said orientation has the axis of rotation in the plane perpendicular to gravity and comprises first, second and third values for first, second and third axes of rotation, respectively, wherein said first, second and third values are estimates of roll, Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.
determining, at said processor, whether a distance between a position associated with said orientation from a previous position is above a threshold;

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) utilizing a “zero point” as a baseline of motion at a point A with input motion being deemed to be between pint A and a point B. (Id. at ¶ 0063). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id
and on condition that said distance is above a threshold, determining, by said processor, a gesture associated with the motion of the 3D pointing device.

In this regard, the Examiner finds that Marvit discloses the processor (combination processors 16/32) processing the raw data and providing device behavior 36 based upon the information received from at least the accelerometers 24a-24c and the gyros 28a-28c. (Marvit at ¶¶ 0036-0038, 0053, 0055-0061; see Figures 3-5). The Examiner finds that Marvit discloses the processor (combination processors 16/32) determining if the detected change in motion is above a set threshold and if so to continue operation of the device. (Id. at ¶ 0067, 0159-161). In addition, the Examiner finds that Marvit discloses the handheld device 10/31 differentiating between resting on a table from resting in a user’s hand because a user’s hand typically will not be able to hold the device perfectly still (i.e., hand tremor). (Id. at ¶¶ 0127, 0132, 0159-0161). The Examiner finds that Marvit discloses utilizing thresholds to determine intended and unintended gestures/motion. (Id.)

  With respect to the limitations of claim 14, Marvit discloses
wherein said gesture is a command to a user interface.

In this regard, the Examiner finds that Marvit discloses a device that utilizes mouse clicks, gestures and motion of a 3D handheld pointing device to control a target device. (Id. at ¶¶ 0036-0038, 0058, 0060, 0063, 0081; see Figures 1, 10A-10C, 17-23).

With respect to the limitations of claim 15, Marvit discloses
wherein said gesture controls movement of a cursor on a display device.

Marvit discloses a 3D handheld pointing device 1 to spatially control a cursor on a screen of a system. (Id. at ¶¶ 0021-0022, 0092-0101; see Figures 12A-12C).

With respect to the limitations of claim 19, Marvit discloses
[wherein] said third data includes a value y associated with acceleration of said 3D pointing device in a y-axis direction and a value z associated with acceleration of said 3D pointing device in a z-axis direction.

In this regard, the Examiner finds that Marvit discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect acceleration in each axis due to gravity. (Marvit at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Marvit teaches that when the handheld device is tilted relative to a particular axis, the gravitational acceleration relative to the sensing axis changes and is detected and reflects the tilt of the device. (Id. at ¶ 0042).

With respect to the limitations of claim 23, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein said first Coriolis vibratory gyroscope comprises a first resonating mass attached to a frame, wherein said first resonating mass resonates relative to said first axis, and wherein displacement of said at first resonating mass is measured using a Coriolis acceleration effect to generate said first data, wherein said second Coriolis vibratory gyroscope comprises a second resonating mass attached to a frame, wherein said second resonating mass resonates relative to said second axis, and wherein displacement of said at second resonating mass is measured using the Coriolis acceleration effect to generate said second data.

supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the Id.)

With respect to the limitations of claim 26, Marvit, Ide and Kirkland teaches and/or renders obvious
wherein the angular position is represented as a quaternion.

In this regard, the Examiner finds that the ‘282 Patent discloses the orientation being represented by a unit quaternion. (‘282 Patent at c.16, ll.41-43).
In this light, the Examiner finds that Kirkland teaches the orientation being represented by a DCM unit quaternion. (Kirkland at ¶¶ 0055-0058).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the angular position being represented as a quaternion as described by Kirkland into the device of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to incorporate the angular position being represented as a quaternion, since it provides a mechanism to transform correlated signals into a desired navigational frame of reference. (Id. at. Abstract; ¶¶ 0012-0013). In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device.

Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent Ide”) 87 and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”) as applied to claims 1-3, 7-9, 13-15, 19 and 21-26 above, and further in view of Simpkins (U.S. Publication No. 2006/0109242).
With respect to the limitations of claims 27-29, and 
the processor [being] configured to process said first, second and third data into processed first, second and third data comprises the processor being configured to:
integrate the first and second data to determine an angular position;
apply hysteresis of a calibrated magnitude to the angular position; and
take a derivative of the angular position to determine the processed first and second data (claim 27); 

wherein processing, at said processor, said first, second and third data into processed first, second and third data comprises:
integrating the first and second data to determine an angular position;
applying hysteresis of a calibrated magnitude to the angular position; and
taking a derivative of the angular position to determine the processed first and second data (claims 28, 29)

As set forth supra, the Examiner finds that Functional Phrase 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(6) supra). The Examiner construes a ‘processor’ as simply a processor in the hand held device performing: an integration of the processed first and second angular velocities to produce first and second angular positions; an application of a hysteresis of a calibrated magnitude to the first and second angular positions; and a derivative of the hysteresis applied first and second angular positions to attain post-processed first and second angular velocities.
In this light, Marvit, Ide and Kirkland discloses all the limitations, as previously set forth, except for specifically calling for the processor being configured to process said first, second and 
However, a motion detection system comprising a processor to process said first, second and third data into processed first, second and third data by: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data is known in the art. The Examiner finds that Simpkins, for example, teaches a processor to process said first, second and third data into processed first, second and third data by: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data. (Simpkins at ¶ 0065; see Figure 6).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a processor to process said first, second and third data into processed first, second and third data by: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude to the angular position; and taking a derivative of the angular position to determine the processed first and second data as described by Simpkins in the 3D pointing device and method of Marvit, Ide and Kirkland. 
A person of ordinary skill in the art would be motivated to provide a processor to process said first, second and third data into processed first, second and third data by: integrating the first and second data to determine an angular position; applying hysteresis of a calibrated magnitude Id.) In other words, such a modification would have provided a more accurate determination of translation and rotation, thereby increasing the sensitivity and accuracy of the motion detection device. (Id. at ¶¶ 0014-0016).
	
Response to Arguments
Priority
Applicant acknowledge the Office’s finding regarding the domestic priority of the instant ‘924 Reissue Application. (See Dec 2020 Applicant Response at § II). However, Applicant has not filed the required petitions. (See § II, supra)
Specification Objection(s)
With respect to the Specification Objections, the Dec 2020 Applicant Response, including the Dec 2020 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Dec 2020 Applicant Response at § VII). 
Drawings Objection(s)
With respect to the Drawings Objections, the Dec 2020 Applicant Response, including the Dec 2020 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Dec 2020 Applicant Response at § VIII).

35 U.S.C. § 112 Rejections
With respect to the 35 U.S.C. § 112, First and Second Paragraph, Rejections, the Dec 2020 Applicant Response, including the Dec 2020 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Dec 2020 Applicant Response at § X). However, in light of the Dec 2020 Claim Amendment, the Examiner finds that new 35 U.S.C. § 112 rejections are provided above. (See § IX, supra).
Obvious Double Patenting Rejections
With respect to the rejection on the ground of nonstatutory double patenting, the Dec 2020 Applicant Response including the Dec 2020 Claim Amendment, does not overcome the rejections because the rejections on the ground of nonstatutory double patenting are still present and maintained in the instant ‘924 Reissue Application. (See § XI, supra).
35 U.S.C. § 103 Rejections
Applicant’s arguments, see Dec 2020 Applicant Response at § XII, with respect to the rejection(s) of claim(s) 1-20 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further view of Marvit et al. (U.S. Publication No. 2005/0212749)(“Marvit”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 88 and Kirkland et al. (U.S. Publication No. 2005/0212749)(“Kirkland”).89 Specifically, the Examiner finds that Marvit, for example, teaches a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis 24c) and gyros 28a-28c detecting movement of the device. (See §§ XII.A.(1),(2) supra). In addition, the Examiner finds that Ide, teaches piezoelectric vibration Coriolis gyroscope sensing elements 2, 3 of the motion detectors 16a, 16b providing an angular velocity value with respect to the axis they are respectively aligned with, in the body frame of reference of the handheld device 1. (Id.) Moreover, Kirkland teaches an inertial measurement unit (IMU) having inertial sensors (i.e., accelerometers and gyroscopes) that provide measurements to a processor that utilizes a unit Quaternion for to mathematically transform from a moving body’s coordinate system to a three dimensional reference coordinate system (See § XII.A.(5) supra).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written 

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘282 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘282 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘282 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                     /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
SJR
2/19/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Feb 2018 ADS corrects the typo in the filing date of the ’571 Prov Application from 23 October 2004 to 23 September 2004.
        2 The Examiner finds that Applicant must file petitions in the ‘887, ‘840, ‘799, ‘763 and ‘717 RI Applications to completely resolve the domestic priority issue above. 
        3 The Feb 2018 ADS corrects the typo in the filing date of the ’571 Prov Application from 23 October 2004 to 23 September 2004.
        4 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 4, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        5 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor’ of Functional Phrase 5, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        6 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        7 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        8 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8 and 9 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        9 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        10      In an inter parts reexamination of the ‘118 Patent (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”)), the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See PTAB Decision mailed 14 Dec. 2015 (“Dec 2015 PTAB Decision”)).
        11 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        12 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        13 The Examiner finds that an ODP rejection for the claims of the parent ‘836 Patent (i.e., ‘836 ODP Claims) is required which is the same as set forth above for the ‘840 ODP Claims. (See ‘840 ODP Claims rejection, supra).
        14 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        15 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        16 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        17 The Examiner finds that an ODP rejection for the claims of the parent ‘836 Patent (i.e., ‘836 ODP Claims) is required which is the same as set forth above for the ‘840 ODP Claims. (See ‘840 ODP Claims rejection, supra).
        18 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        19 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        20 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        21 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        22 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        23 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        24 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        25 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        26 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        27 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        28 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        29 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        30 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        31 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        32 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        33 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        34 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        35 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        36 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        37 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        38 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        39 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        40 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        41 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        42 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        43 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        44 The Examiner finds that an ODP rejection for the claims of the parent ‘594 Patent (i.e., ‘594 ODP Claims) is required which is the same as set forth above for the ‘887 ODP Claims. (See ‘887 ODP Claims rejection, supra).
        45 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        46 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        47 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        48 The Examiner finds that an ODP rejection for the claims of the parent ‘594 Patent (i.e., ‘594 ODP Claims) is required which is the same as set forth above for the ‘887 ODP Claims. (See ‘887 ODP Claims rejection, supra).
        49 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        50 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2 and 3 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        51 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        52 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP App Claims) is required which is the same as set forth above for the ‘883 ODP App Claims. (See ‘883 ODP App Claims rejection, supra).
        53 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        54 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        55 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        56 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP App Claims) is required which is the same as set forth above for the ‘883 ODP App Claims. (See ‘883 ODP App Claims rejection, supra).
        57 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        58 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        59 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        60 The Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP Proc Claims) is required which is the same as set forth above for the ‘883 ODP Proc Claims. (See ‘883 ODP Proc Claims rejection, supra).
        61 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        62 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        63 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        64 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP Proc Claims) is required which is the same as set forth above for the ‘883 ODP Proc Claims. (See ‘883 ODP Proc Claims rejection, supra).
        65 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        66 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        67 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        68 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required which is the same as set forth above for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        69 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        70 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        71 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        72 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required which is the same as set forth above for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        73 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        74 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        75 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        76 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        77 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        78 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        79 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        80 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        81 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        82 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 2, 3, 8, 9, 14 and 15 over Marvit, Ide and Kirkland below for prima facie teachings of claim requirements.
        83 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        84 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        85 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 27-29 over Marvit, Ide, Kirkland and Simpkins below for prima facie teachings of claim requirements and obviousness.
        86 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        87      In an inter parts reexamination of the ‘118 Patent (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”)), the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See PTAB Decision mailed 14 Dec. 2015 (“Dec 2015 PTAB Decision”)).
        88 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        89  In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).